OPINION
By MIDDLETON, J.
The only contention in this proceeding is that the verdict is not supported by sufficient evidence and is the result of bias and prejudice, particularly racial prejudice on the part of the jury.
The plaintiff in error, who will be referred to as the defendant, is a Jew, as his name suggests. He did not testify in his own behalf, nor did he offer any evidence in his defense. The verdict must stand. The jury had the witnesses before it and were the sole judges of their credibility. It had the opportunity to observe the defendant also and his personal appearance was a factor in the case. While the prosecuting witness evidenced some racial prejudice against the defendant, which was developed by the persistent and continuous cross-examination by defendant’s counsel, this feeling on the part of the prosecuting witness would tend to weaken his testimony and there is nothing whatever to indicate that the jury was or should be influenced by the testimony of the prosecuting witness in respect to his personal feeling.
The judgment is affirmed.
BLOSSER, PJ, and SHERICK, J, concur in judgment.